Citation Nr: 0014465	
Decision Date: 06/01/00    Archive Date: 06/09/00

DOCKET NO.  99-05 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post right typanomastoidectomy with otitis media.

2.  Entitlement to an increased (compensable) evaluation for 
right ear hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  His appeal comes before the Board of Veterans' Appeals 
(BVA or Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


REMAND

A preliminary review of the record discloses that the veteran 
requested a hearing before a Member of the BVA at the RO on 
his March 1999 VA Form 9.  However, the veteran's 
representative submitted a letter in June 1999, requesting 
that he be afforded an RO hearing in lieu of a hearing before 
a Member of the BVA at the RO.  The veteran's representative 
then canceled the RO hearing and requested that he undergo 
another VA examination.  The representative stated that 
"[i]f the Rating Board still does not find in favor of the 
veteran it is requested that he be scheduled for another 
hearing."  The veteran underwent a VA examination in 
September 1999, and the RO issued a Supplemental Statement of 
the Case in November 1999.  The RO continued to deny the 
veteran's claim for an evaluation in excess of 10 percent for 
otitis media, status post tympanomastoidectomy and his claim 
for a compensable evaluation for right ear hearing loss.  
Despite the finding against the veteran's claims, the RO did 
not schedule him for an RO hearing as requested by his 
representative.  The record also does not reflect that the 
veteran withdrew his request for a hearing.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should contact the veteran and 
ascertain whether he desires to appear 
for a hearing at the RO, and if so, 
schedule the veteran for such a hearing 
at the earliest convenient time.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the appellant until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


